DETAILED ACTION
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 102a1/103 as being unpatentable over Ishikawa (JP 2000146163 A).
Regarding claim 1, Ishikawa discloses (e.g., Fig. 1) a premixing apparatus for mixing air with a fuel gas in order to supply a burner (3) with an air-fuel mixture through a fan (4), wherein a downstream end of a gas supply passage (11) is connected to a gas suction part (gas inlet of 7) disposed in a portion, on an upstream side of the fan (4), of an air supply passage (7), the gas supply passage having interposed therein a zero governor (14) for adjusting a secondary gas pressure to an atmospheric pressure (English translation, pg. 9),
 	the premixing apparatus comprising: 
an excess air ratio detection device (17) for detecting an excess air ratio of the air-fuel mixture (note: the detection device is a means-plus-function limitation and is interpreted under 112f to be a flame rod or a temperature sensor); and 
a flow control valve (15) interposed in a portion, on a downstream side of the zero governor, of the gas supply passage, 
wherein the flow control valve is controlled such that the excess air ratio of the air-fuel mixture detected by the excess air ratio detection device becomes constant (the excess air ratio is kept within a constant range; English translation, pg. 11) (see *comment below).
	* As best understood by the specification, it is impossible for the flow control valve of the present application to keep the excess air ratio constant.  First, the flow control valve is a mechanical device that takes time to adjust.  It is not an instantaneous device.  Therefore, the gas flow cannot instantaneously adjust so that the excess air ratio of the air-fuel mixture detected by the excess air ratio detection device becomes constant.  
Second, to produce a constant excess air ratio, there cannot be any deviation in the butterfly valve (62), swing valve 81, the fan (5), the exhaust flow (4), the zero governor (73), or the combustion process. However, this is impossible because these are mechanical devices that take time to adjust, and because combustion is not a precisely-controlled process.  
Therefore, the claimed constant air ratio is examined to mean that the excess air ratio is kept within a certain constant range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP 2000146163 A) in view of Eppinger (US 4369718 A).
Regarding claim 2, Ishikawa fails to disclose a swing valve provided in an air-fuel mixture supply passage between the burner and the fan, the swing valve being capable of swinging from a closed posture of being hung down with an upper end shaft serving as a fulcrum to a bottom-up open side against a self-weight thereof.  
However, Eppinger teaches a swing valve provided in an air supply passage (Background), the swing valve being capable of swinging from a closed posture of being hung down with an upper end shaft serving as a fulcrum to a bottom-up open side against a self-weight thereof (Figure).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Eppinger to include a swing valve provided in an air-fuel mixture supply passage (a horizontal supply passage) between the burner and the fan, the swing valve being capable of swinging from a closed posture of being hung down with an upper end shaft serving as a fulcrum to a bottom-up open side against a self-weight thereof.  The motivation to combine is to ensure that the flame in the combustion zone is extinguished once the fan (Ishikawa, 4) and the furnace cease operation. Without the swing valve, the flame may still burn with the fan off because of a draft (gas-air leak) through the air-fuel passage caused by a vacuum pressure created in the combustion zone. 
Although Eppinger does not teach positioning the valve in an air-fuel mixture supply passage downstream the fan, a person skilled in the art reading Ishikawa in view of Eppinger would place the swing valve either upstream the fan (in air-fuel supply conduit 7 of Ishikawa) or downstream the fan.  Either location is suitable because the valve would close if the fan stops.  
Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP 2000146163 A) in view of Ge (CN 109141050 A).
Regarding claims 3, 4, Ishikawa discloses (Fig. 9) a bypass passage (11a) having interposed therein an on-off valve (15), and in a portion, on the downstream side of the zero governor, of the gas supply passage EXCEPT the bypass passage being disposed in parallel with the flow control valve 
Ge teaches a furnace, comprising a bypass passage having interposed therein an on-off valve (4, Fig. 1), the bypass passage being disposed in parallel with the flow control valve (3). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ishikawa wherein the bypass passage is disposed in parallel with the flow control valve and in a portion, on the downstream side of the zero governor, of the gas supply passage.  The motivation to combine is provide a backup valve in case the main gas valve (Ishikawa, 13) fails.  Without the modification, there would be a gas leak into the furnace if the main gas valve fails (Ishikawa, Fig. 9).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/            Primary Examiner, Art Unit 3762